Name: 87/591/EEC: Commission Decision of 11 December 1987 revoking Decision 87/435/EEC on certain protective measures relating to classical swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-12-17

 Avis juridique important|31987D059187/591/EEC: Commission Decision of 11 December 1987 revoking Decision 87/435/EEC on certain protective measures relating to classical swine fever in Belgium Official Journal L 355 , 17/12/1987 P. 0046 - 0046*****COMMISSION DECISION of 11 December 1987 revoking Decision 87/435/EEC on certain protective measures relating to classical swine fever in Belgium (87/591/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 87/489/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 87/489/EEC, and in particular Article 8 thereof, Whereas several outbreaks of classical swine fever have occurred in parts of Belgium outside the area where vaccination is carried out on a routine basis; Whereas, following those outbreaks of classical swine fever, the Commission adopted Decision 87/435/EEC (4), as last amended by Decision 87/572/EEC (5); Whereas the situation in Belgium has significantly improved; Whereas, in view of this satisfactory development, Decision 87/435/EEC on certain protective measures relating to classical swine fever in Belgium can be revoked; Whereas, the Belgian authorities in conformity with Article 2 (2) of Decision 87/435/EEC have used either the national stamp or that prescribed by Article 5a of Directive 72/461/EEC for fresh pigmeat coming from those parts of the territory described in the Annex to Decision 87/435/EEC and for fresh pigmeat obtained from pigs coming from those parts of Belgium but slaughtered elsewhere; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 87/435/EEC is hereby revoked, three days after notification of the present Decision. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to Member States. Done at Brussels, 11 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 280, 3. 10. 1987, p. 28. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 238, 21. 8. 1987, p. 31. (5) OJ No L 346, 10. 12. 1987, p. 36.